*975Defendant’s sole contention is that his sentence is harsh and excessive. Upon our review of the record, we disagree. The circumstances of the home invasion reveal that defendant awoke the victim by knocking on the door of his home and, when defendant was told that the victim’s daughter was not at home, he forced his way inside and demanded money. Defendant then threatened to harm the victim and his daughter unless the victim gave him money, which the victim proceeded to do after driving to an ATM. Defendant’s intimidating behavior, together with his violent criminal history and agreement to the sentence imposed as part of the plea bargain, lead us to conclude that the sentence was appropriate. In sum, we find no extraordinary circumstances nor any abuse of discretion warranting a reduction of the sentence in the interest of justice (see People v Rychel, 284 AD2d 662, 663 [2001]; see also People v Williams, 231 AD2d 761 [1996]).
Peters, J.E, Spain, Stein and McCarthy, JJ., concur. Ordered that the judgment is affirmed.